Citation Nr: 0520824	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating prior to May 15, 
2000, a rating in excess of 10 percent from May 15, 2000, and 
a rating in excess of 20 percent from September 1, 2003 for 
the service connected right knee disability.

2.  Entitlement to a compensable rating prior to May 2, 2003 
and a rating in excess of 10 percent from May 2, 2003 for the 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1987.

This appeal arises from a February 1999 rating decision of 
the St. Louis, Missouri Regional Office (RO).  The appeal is 
currently being handled by the Cleveland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected right and left 
knee disorders.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the recent 
November 2004 VA rating examination was inadequate to fully 
and fairly evaluate the veteran's claims as it does not 
contain all necessary clinical findings.

In this regard, in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

The November 2004 report of VA examination indicates that the 
veteran's complaints included increased pain, fatigue, 
stiffness, swelling, and weakness of the knees with extended 
walking, standing and other activities.  These complaints 
embody classic DeLuca type symptoms; however, the report of 
examination failed to address the veteran's DeLuca 
complaints.  Accordingly, the veteran should be afforded 
another VA orthopedic examination which addresses the factors 
mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has not 
previously examined the veteran.  The 
claims folder must be made available to 
the physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
physician should provide complete 
clinical findings as well as complete 
range of motion studies for the right and 
left knees.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right and left knees and whether there is 
likely to be additional range of motion 
loss of the service-connected right and 
left knees due to any of the following:  
(1) pain on use, including flare-ups;  
(2) weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The physician 
should also indicate whether there is 
evidence of other impairment of the knees 
to include recurrent subluxation or 
lateral instability and, if so, indicate 
whether such disability is slight, 
moderate or severe in degree; and whether 
there is evidence of dislocated semilunar 
cartilage with frequent episodes of 
locking, pain and effusion into the joint 
of each knee.  Each of the above criteria 
must be addressed by the examiner.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
include the consideration of the 
extraschedular provisions under 
38 C.F.R. § 3.321 and the veteran and 
her representative should be afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




